DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 11/08/2019; Information Disclosure Statements, filed 08/20/2021; 03/03/2020.
Claims 1-20 are pending. Claims 1 and 14 are independent claims.

Allowable Subject Matter
Claims 4, 10-12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 7-9, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avi-dan et. al. (“Avi-dan”), U.S. Pub. No. 2017/0048211 A1, published February 2017, in view of Nguyen, U.S. Pub. No. 2005/0043982 A1, published February 2005.
Regarding independent claim 1, Avi-dan teaches a computer-implemented method for creating electronic document workflows, comprising: receiving, by a computer system comprising at least one processor, from a client device operated by a first user, a request to create a workflow, the request comprising a workflow name; because Avi-dan teaches a user interface where the workflows correspond to selectable links, and the user may select a selectable link on the user interface corresponding to the workflow they would like to initiate and select confirm on the selectable link, where responsive to the user selection a request for a workflow to be initiated is transmitted to the web server (par. 0123-0127; Fig. 10). Avi-dan teaches a computer system comprising processors (par. 0067-0068).
Avi-dan teaches receiving, by the computer system, one or more documents for the workflow; because Avi-dan teaches receiving an item list of documents and URLs to be displayed for selection for a collaboration workflow (par. 0140-0145).
Avi-dan suggests but does not expressly disclose analyzing, by the computer system, each of the one or more documents to determine one or more fillable fields for the document; because Avi-dan teaches that the web documents may be stored in template form and include text fields and input regions to be configured by the web server (par. 0073).  However, Nguyen teaches checking data fields on a form for the presence of required, writable fields to determine if a user 
Avi-dan teaches receiving, by the computer system, permission information for the workflow, the permission information indicating at least one of: users who are permitted to fill in the one or more fillable fields; users who are permitted to edit the one or more documents of the workflow, users who are permitted to share the workflow, or users who are permitted to distribute the workflow; because Avi-dan teaches the user permissions field may set out that the user cannot share with particular parties or that the user cannot share particular files with particular parties (par. 0090; par. 0172).
Avi-dan teaches creating, by the computer system, the workflow, the workflow comprising the workflow name, the one or more documents, the one or more fillable fields, and the permission information for the workflow; since Avi-dan teaches creating a workflow by requesting a share workflow to be established with a second user (par. 0250) and selecting the workflow name (par. 0123-0127; Fig. 10), and teaches that the web documents may be stored in template form and include text fields and input regions to be configured by the web server (par. 0073).  Avi-dan teaches setting and altering permissions of the workflow (par. 0208-0210).
Avi-dan teaches storing, by the computer system, the workflow; and providing, by the computer system, the workflow in accordance with the permission information for the workflow; because Avi-dan teaches storing the workflow data structures in a relational database related to the user using the User ID (par. 0260) and teaches setting and altering permissions of the workflow for user access (par. 0208-0210).
Both Avi-dan and Nguyen were directed toward document workflows. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the KSR.

Regarding dependent claim 2, Avi-dan teaches the method of claim 1, further comprising: creating a workspace for an organization; inviting a plurality of users to join the workspace by sending a first universal resource locator (URL) link associated with the workspace via email; because Avi-dan teaches sending an invite document to other users (par. 0155 and that the user interface may provide a pick list comprising a list of contacts from the user's computer; the user may select from the pick list the entity with which they would like to collaborate and email an invitation (par. 0159-0161). Avi-dan teaches the item to be shared in the workflow is assigned a key and unique URL to be transmitted to the second user (par. 0253-0254).
 Avi-dan does not disclose assigning each of the plurality of users with a respective role; however, Nguyen teaches a document workflow system where each user can be assigned to a role (par. 0073-0074).
Both Avi-dan and Nguyen were directed toward document workflows. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the workflow interface and permissions taught by Avi-dan with the workflow modeling techniques including analyzing and handling the fillable fields on a form (par. 0030) taught by Nguyen, since it would have been obvious to combine the disclosed elements using the methods disclosed in Nguyen, in order to achieve predictable results. KSR.

Regarding dependent claim 3, Avi-dan teaches the method of claim 2, further comprising: generating a second URL link associated with the workflow; sending the second URL link to a second user via an email of the second user based on the workflow permission information; because for example Avi-dan teaches sending an email to a second user with a time limit, and disabling permissions for the second user after a time limit has expired (par. 0292-0294). Avi-dan teaches the item to be shared in the workflow is assigned a key and unique URL to be transmitted to the second user (par. 0253-0254).
Avi-dan does not disclose generating a first notification that the one or more documents of the workflow are signed by the second user; however, Nguyen discloses signing a document by a first and second user (par. 0007-0008). Nguyen discloses system-generated notifications and triggers (par. 0004; par. 0063), which would enable generating a notification that documents are signed by a user.
Both Avi-dan and Nguyen were directed toward document workflows. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the workflow interface and permissions taught by Avi-dan with the workflow modeling techniques including analyzing and handling the fillable fields on a form (par. 0030) taught by Nguyen, since it would have been obvious to combine the disclosed elements using the methods disclosed in Nguyen, in order to achieve predictable results. KSR.

Regarding dependent claim 7, Avi-dan teaches the method of claim 1, further comprising executing an application associated with the workflow to present a plurality of graphical user interfaces (GUIs) within a user interface of a client device operated by the first user; because Avi-dan teaches user interfaces generated by a web browser running on a first computer, i.e. client device, for a user registering on the system (par. 0078; Figs. 0042-0044; and 0046).

Regarding dependent claim 8, Avi-dan does not disclose the method of claim 7, wherein the application is configured to define a plurality of fillable fields in a document with a plurality of functions in a GUI, and wherein the plurality of functions comprise a text field, a signature field, a number field, and a date field; however, Nguyen teaches that workflow variables are user defined and can be bound to different sources including data fields on a form (par. 0027; par. 0030). Since the variables are user defined, they could comprise a text field, a signature field, a number field, and a date field; Nguyen gives the example of data fields having date of birth, first name, last name, and address, and zip code (par. 0031).
Both Avi-dan and Nguyen were directed toward document workflows. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the workflow interface and permissions taught by Avi-dan with the workflow modeling techniques including analyzing and handling the fillable fields on a form (par. 0030) taught by Nguyen, since it would have been obvious to combine the disclosed elements using the methods disclosed in Nguyen, in order to achieve predictable results. KSR.

Regarding dependent claim 9, Avi-dan teaches the method of claim 1, wherein the computer system includes an application programming interface (API) via which one or more add-ons are used to read and write information for the workflow; because Avi-dan teaches a 

Regarding dependent claim 13, Avi-dan teaches the method of claim 1, wherein the workflow is shared to a group of users each having an email address within a verified domain; since Avi-dan teaches a list of domains with restricted access (par. 0161-0169) and teaches querying a user permissions field in the user record to check whether the user can override the list of high risk domain name servers (par. 0170-0172), teaches categorization of domain names and an acceptance of domain names that are categorized as having low threat (par. 0173-0174).

Regarding independent claim 14 and dependent claims 15, 16, 19, and 20, claims 14-16, 19, and 20 are directed to the computer system for implementing the methods claimed in claims 1-3, 7, and 8, and recite substantially similar subject matter to those claims, therefore claims 14-16, 19, and 20 are rejected under the same rationale.

Claims 5, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avi-dan in view of Nguyen as applied to claims 1 and 14 above, and further in view of Hatoun, U.S. Pub. No. 2006/0069605 A1, published March 2006.
Regarding dependent claim 5, Avi-dan in view of Nguyen does not disclose the method of claim 1, wherein the one or more documents for the workflow comprises a workflow template loaded from a stored template library; however Hatoun teaches  a workflow template stored and associated with a document library (par. 0085-0086; par. 0091).
KSR.

Regarding dependent claims 6 and 18, Avi-dan in view of Nguyen does not disclose wherein the one or more documents for the workflow comprises a workflow template created by a workflow application; however Hatoun teaches a workflow template created by a workflow application(par. 0085-0086; par. 0091).
Avi-dan, Nguyen and Hatoun were all directed to document workflows. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the workflow interface and permissions taught by Avi-dan with the workflow modeling techniques including analyzing and dynamically handling the fillable fields on a form (par. 0030) taught by Nguyen, and the workflow templates disclosed by Hatoun, since it would have been obvious to combine the disclosed elements using the methods disclosed in Nguyen and Hatoun, in order to achieve predictable results. KSR.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halle et al., “Decentralized Enforcement of Artifact Lifecycles” copyright 2016 IEEE, pages 1-10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIA L TAPP/Primary Examiner, Art Unit 2144